Appeal from a judgment of the County Court of Ulster County (Williams, J.), rendered December 7, 2010, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
Defendant was arrested after he sold cocaine to a confidential informant and undercover police officer. Thereafter, in satisfaction of a four-count indictment, defendant pleaded guilty to one count of criminal sale of a controlled substance in the third degree. Pursuant to the plea bargain, defendant was sentenced as a second felony offender to a prison term of 3V2 years, followed by two years of postrelease supervision and restitution in the amount of $200. This appeal followed.
Defendant’s sole contention is that his sentence is harsh and excessive and that he should have been directed to participate in a drug treatment program. Upon our review, we find this contention to be unpersuasive. The record demonstrates that defendant has had many opportunities to address the substance addiction he claims is the underlying cause of his criminal conduct and has not done so. Under the circumstances, “we find no abuse of discretion nor any extraordinary circumstances warranting a reduction of the sentence in the interest of justice” (People v Herring, 74 AD3d 1579, 1580 [2010]; see People v Lasanta, 89 AD3d 1324 [2011]).
Mercure, J.P, Lahtinen, Malone Jr., McCarthy and Egan Jr., JJ., concur. Ordered that the judgment is affirmed.